Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “Embodiments of the present disclosure are directed to” can be implied.  Correction is required.  See MPEP § 608.01(b).

Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base layer having 1st & 2nd sides angled less than 700…with respect to a ground surface adjacent to the pathway” as cited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  A broad range or limitation together with a narrow range or 

limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 6 recite the broad recitation “less than 700, and the claim also recites optionally less than 650, optionally less than 600 with respect to the ground surface”. which is the narrower statement of the range/limitation.
Claim 7 recites the phrase “greater than 100, optionally greater than 200, optionally greater than 300” 
Claim 12 recites the phrase “comprises, consists essentially of, or consists of”.
Claim 21 recites the phrase “less that 750…optionally less than 650, optionally less than 600, optionally less than 550”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8-13, 15-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetrault US 2017/0081807.

Tetrault discloses an impact attenuating surface for use adjacent swimming pools and the like, the surface comprising:
At least one firm base layer (56, 58), such as concrete.
A cushion layer (54) comprising recycled rubber chunk or TPV granules having a diameter of 1-3mm and a binder such as polyurethane, in a proportion of 10-20 wt %.
A wear layer (52) comprising rubber granules having a diameter of 1-3mm and a binder in a proportion of 20-30%.
Wherein the pathway is configured “to meet the required Critical Fall Height of any play equipment.  Full system thicknesses vary between 30mm-150mm.  [0130-0142].

With respect to claim 23 Tetrault discloses a method or making the impact attenuating surface including providing a hard concrete or compacted aggregate base, pouring a rubber/TPV granular mixture including a binder onto said base layer(s) to a thickness of 1-4” and leveling said mixture to form a cushion layer.  Followed by pouring a wear layer ¼- ½” on of the cushion layer, the wear layer comprising rubber granules and binder.

4. 	Claim(s) 1, 8, 9, 11-18, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Geronimo US 5,514,722.  Di Geronimo discloses a shock absorbing artificial playing surface comprising:
A firm base layer (18) of compacted stone, or in the alternative asphaltic concrete (28).
A cushion layer (22, 32) positioned on top of the base layer.
A wear layer (24, 34) positioned on top of the cushion layer.  See Figs. 1, 2; Col. 10.
Wherein the top surface of the wear layer is substantially planar with the ground.
Wherein the cushion layer has a thickness of 1”-4” and comprises a rubber granules having a Shore A hardness less than 71 and a diameter between 6-2mm, and a binder comprising 8-12 wt%.

With respect to claim 23 Di Geronimo discloses a method of providing an outdoor area with an impact attenuating structure of claim 1.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
7. 	Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Geronimo US 5,514,722 in view of Jones et al. US 2009/0245936.
Di Geronimo discloses an impact attenuating surface for recreational uses comprising a base layer, cushion layer and an upper wear layer, such as artificial turf (24).  Figs. 1, 2
show the structured layers in cross section; but do not disclose storm water/ rain-drainage characteristics of the layers.  However, Jones et al. teach a below pavement drainage system comprising a plurality of frost heave/thaw resistant layers (20, 30, 60),
having outwardly sloping side walls (70) extending from the equally sloped sidewalls of the wear layer/pavement layer (50), see [0048].  Figs. 3-6 illustrate an exemplary roadway (10) wherein each layer has a crowned cross-section (5-10%) to facilitate drainage away from the center of the roadway toward the sloped sidewalls (70) which allow evaporation and drainage to the adjacent environs.  As illustrated the sidewalls (70) appear to be sloped approximately 450.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recreational structure of Di Geronimo with drainage features taught by Jones et al. in order to prevent damage to the recreational surface.

8. 	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Geronimo US 5,514,722 in view of Yu et al. US 2019/0003132.
Di Geronimo discloses an impact attenuating surface for recreational uses comprising a base layer, cushion layer and an upper wear layer, such as artificial turf (24), Figs. 1, 2.
What Di Geronimo does not disclose is how thick the wear layer/artificial turf is.  However, Yu et al. teach an artificial turf for simulating natural grass having a thickness of 8-80 mm, .314-3.14 inches.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recreational structure of Di Geronimo with the artificial turf taught by Jones et al. in order accommodate specific recreational activities.

9. 	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetrault US 2017/0081807.  Tetrault discloses an impact attenuating surface for use adjacent swimming pools and the like, the surface comprising:
At least one firm base layer (56, 58), such as concrete.
A cushion layer (54) comprising recycled rubber chunk or TPV granules having a diameter of 1-3mm and a binder such as polyurethane, in a proportion of 10-20 wt %.
A wear layer (52) comprising rubber granules having a diameter of 1-3mm and a binder in a proportion of 20-30%.
Wherein the pathway is configured “to meet the required Critical Fall Height of any play equipment.  Full system thicknesses vary between 30mm-150mm.  [0130-0142].
Although Tetrault does not disclose the lifespan of the surface based on use by 

persons with shoes, canes, crutches or the like, Tetrault does disclose the cushion and wear layers can be up to 4” and ½” respectively.  [0136].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the impact attenuating surface of Tetrault would have a lifespan of at least 5 years in order to reduce maintenance costs.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                       					11/02/2022